UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GALAXE.SOLUTIONS, INC.,

                           Plaintiff,
                                                       19 Civ. 4784 (KPF)
                    -v.-
                                                             ORDER
 SURESH PANDE,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      By joint letter dated June 18, 2021 (Dkt. #65), the parties raised several

unresolved issues in discovery, which issues were discussed on the record with

the Court on July 1, 2021. First, in the parties’ joint letter and on the record

on July 1, 2021, Plaintiff alleged that several documents found during the

review of Defendant’s Google Drive contain Plaintiff’s confidential information,

including Defendant’s resume and emails sent by Defendant to contacts at

Persistent Systems and to other individuals and entities. Plaintiff is hereby

ORDERED to file, under seal, these documents for further review by the Court.

After the Court’s review of these documents, the Court will rule on Plaintiff’s

request for further discovery into these matters, including its request to serve

interrogatories on individuals to whom Defendant allegedly sent his resume.

      Second, with respect to Plaintiff’s request to pursue discovery to

investigate the “Project Universe” documents, as discussed on the record on

July 1, 2021, the Court understands that Defendant does not object to

Plaintiff’s request to serve limited interrogatories or to Plaintiff’s request to
depose Defendant regarding these documents. (See July 1, 2021 Hr’g Tr.

23:19-21). Accordingly those requests are GRANTED.

      Third, the Court understands that defense counsel does not oppose

Plaintiff’s counsel’s request to have its consulting expert review the forensic

image of Defendant’s personal laptop. (See July 1, 2021 Hr’g Tr. 23:21-24).

Accordingly, the Court considers these particular issues to be resolved,

although the Court understands that there may be related disputes over the

sharing of the video of any review conducted that the parties may raise at a

later date.

      Fourth, Defendant requested a forensic examination of Defendant’s work

laptop. Defendant previously testified that he had deleted everything from this

laptop before returning it to Plaintiff. Plaintiff is hereby ORDERED to provide a

statement from its expert, on or by July 16, 2021, regarding whether the laptop

was in fact fully “sanitized” before Defendant returned it to Plaintiff (July 1,

2021 Hr’g Tr. 8:24-25).

      SO ORDERED.

Dated: July 9, 2021
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                         2
